DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 06/17/2022 is acknowledged.  Claims 1 and 16 have been amended.  Claim 22 has been cancelled.  Claims 1-9, 11-19, and 21 are pending in the application.  

Reasons for Allowance
Claims 1-9, 11-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The claimed combination in independent claim 1 including “wherein the circumferential wall extends over an angle of at least 90º and no more than 180º centered on a crankpin axis of the crankpin” is not disclosed or rendered obvious over the art of record.  Independent claims 16 and 21 include similar recitations, and the same is applied.
Although a recess 80 extending over 180º is known from Fig. 13 of Koyama et al. US 2018/0363653 previously cited, this recess is provided in a bush 70A for absorbing deformation due to shrink fitting, and extends over an area where the presence of a balance weight part 72 causes a high rigidity and a large deformation occurs as a result of shrink-fitting [0080] [0091]. There is no motivation to modify Cheng’s 360º recess 22, which is provided on top of crankpin 21 for allowing the crankpin to elastically deform at the contact portion with bearing 3 to reduce the contact stress, thereby reducing wear, in view of Koyama which is directed to a different component and for a different function, nor would there be any expectation of advantage or even success from doing so absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            07/05/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, July 6, 2022